22 A.3d 1030 (2011)
Christopher BOCELLI, a/k/a Richard Young, Appellant
v.
PA. DEPARTMENT OF PROBATION AND PAROLE, Appellee.
No. 8 MAP 2011
Supreme Court of Pennsylvania.
July 15, 2011.

ORDER
PER CURIAM.
AND NOW, this 15th day of July, 2011, the Application for Summary Relief/Application for Stay is GRANTED to the extent that it requests summary relief. The order of the Commonwealth Court is AFFIRMED. The Application for Summary Relief/Application for Stay is DISMISSED AS MOOT to the extent that it requests a stay of the briefing schedule.